UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:03/31 Date of reporting period:9/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. DEAN FUNDS Small Cap Value Fund Large Cap Value Fund Semi-Annual Report September 30, 2010 Fund Adviser: Dean Investment Associates LLC 3500 Pentagon Blvd., Suite 200 Beavercreek, Ohio. 45431 Toll Free 1-888-899-8343 Dean Small Cap Value Fund (DASCX) Management’s Discussion & Analysis – Semi-annual Report 9/30/10 The Dean Small Cap Value Fund was up +0.42% net of fees for the six months ended September 30, 2010, compared with a -1.90% return for the Russell 2000 Value Index and a +0.25% return for the Russell 2000 Index. Macro Factors Impacting Performance In the last six-month period, growth companies, such as those with high estimated growth rates outperformed value companies, such as those with low price to earnings ratios. We don’t chase companies that have extremely high growth rates if we feel the market is overpaying for that growth, so this factor was a slight headwind during the six-month period. As various interest rate levels hit all time lows, companies with high dividend yields performed well.We typically favor companies that pay a dividend; however, the best performing high yielding stocks in the last six months were those of Utility companies and Real Estate Investment Trusts (REITS).We have been underweight both industries as we feel they are expensive on normalized earnings power as a result of the demand from yield seeking investors, so yield as a positive performance factor was also a slight headwind during the last six months. We more than compensated for these macro headwinds through superior stock selection which allowed us to beat both our benchmark Russell 2000 Value Index as well as the broader Russell 2000 Index for the period. Sector Performance The best performing sector in the fund for the six-month period was Energy.We benefited from both our overweight in the sector as well as from our stock selection.We took advantage of fears about future exploration and production in the Gulf of Mexico stemming from the BP oil spill, as well as apprehension regarding a double-dip recession, to add to our Energy names.As the BP oil spill eventually came under control and fears of a double-dip receded, our Energy names rallied. The second best performing sector in the fund was Consumer Staples.Similar to the Energy sector, we benefited from both an overweight as well as superior stock selection.We increased our weight in Consumer Staple companies in the last half of 2009 and the first quarter of 2010 when they were lagging the market relative to more cyclical companies.When the market sold off from late April to August, our Consumer Staples stocks held up well relative to the market. The worst performing sector in the fund for the last six months was Information Technology.Even though our stock selection was better than the index, being underweight the sector was detrimental to our performance.There were many acquisitions, (and rumored acquisitions), in the Technology space in the last six months and this drove a great deal of the performance in this sector.We did participate in the acquisition spree with one company, ADC Telecom (ADCT), which was acquired by Tyco Electronics in the period.We owned both the common equity and a convertible bond, but this one acquisition was not enough to overcome our underweight in the sector. The second worst performing sector in the fund was Telecommunication Services.All of this underperformance was due to one stock, Neutral Tandem (TNDM).TNDM provides tandem interconnection services to competitive carriers, including wireless, wireline, cable telephony and Voice over Internet Protocol companies.Increased competition and pricing pressure have hurt TNDM’s normalized earnings power.We exited the stock on the deterioration in fundamentals and the permanently impaired normal earnings. Individual Securities Performance The largest contributing company in the period was ADC Telecom (ADCT).Swiss-based Tyco Electronics acquired ADCT for $1.25 billion.ADCT is a manufacturer of network infrastructure equipment used by telecom carriers, cable providers, broadcasters, and large enterprises.The purchase price equated to $12.75 per share in cash and was a 44% premium to ADCT’s stock price before the announcement.We held a 1.5% position in the ADCT common equity and a 2% position in an ADCT convertible bond prior to the acquisition.We sold out of both securities on the acquisition announcement. The second largest contributing stock was Forest Oil (FST).FST is an energy exploration and production company with exposure to natural gas.It has been improving its balance sheet by selling non-strategic assets and paying down debt.We believe Forest has undervalued natural gas assets, and even though we have sold a portion of our position on this period’s outperformance, we still hold a sizeable position. The largest detracting stock in the period was Tekelec (TKLC).Tekelec provides telecommunications network systems and software applications worldwide. In its first quarter earnings report, Tekelec beat the analysts’ expectations for the quarter, but it lowered its full year guidance below analysts’ expectations.Part of the guidance reduction came from two acquisitions.While being a good strategic fit and benefit in the long run, these acquisitions will be dilutive to earnings in the short run.Investors sold the stock on the lowered guidance.We initially held our weight in the stock and then took advantage of a bounce in price to exit the position as we believed the risk had increased in the company. The second largest detracting stock was EnergySolutions (ES).ES provides technology based nuclear services to government and commercial customers in the United States and internationally.It owns and operates the world’s largest low-level radioactive waste disposal facility.We believe that this unique asset makes ES a leader in this niche business.Unfortunately, it has been one disappointment after another with the company struggling to find its way.In February the CEO resigned; in July, ES had to alter its international growth strategy when the US passed a Bill that prevented importing foreign nuclear waste; and in September, the CFO left the company while ES discontinued its dividend.Even though ES owns and operates a unique and valuable asset, there is too much risk and uncertainty with the business, so we exited our position. Current Positioning and Opportunities Our largest overweight currently is in the Energy sector.We took advantage of fears about future exploration and production in the Gulf of Mexico stemming from the BP oil spill, as well as apprehension regarding a double-dip recession, to add to our Energy names.Our largest underweight is now in Financials, as we have taken some weight out of the sector due to its big move up at the beginning of the year as well as concerns about the flattening yield curve and lingering credit issues. We have been finding some opportunities in the Technology space to fill the void left by our ADCT takeout.We continue to believe there are still high-quality companies being neglected by the market and that having exposure to these types of companies will produce solid risk-adjusted returns over time. Thank you for your continued confidence in Dean. Performance Summary The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance may be lower or higher than the performance data quoted.For more information on the Dean Small Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 2000 and Russell 2000 Value Indices are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Indices are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. This graph shows the value of a hypothetical initial investment of $10,000 in the Fund, the Russell 2000 Index and the Russell 2000 Value Index on September 30, 2000 and held through September 30, 2010. The Russell 2000 Index and the Russell 2000 Value Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE OR PREDICT FUTURE RESULTS. Investment returns and principal values will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.For more information on the Dean Small Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Indianapolis, IN 46208, Member FINRA. Dean Large Cap Value Fund (DALCX) Management’s Discussion & Analysis – Semi-annual Report 9/30/10 We have suffered through a rough patch since the end of the first quarter this year.The Dean Large Cap Value Fund was down - 6.77% net of fees in the six-month period ending September 30, 2010.This compares unfavorably with the benchmark Russell 1000 Value Index total return of -2.14%.While such an outcome is never welcome, periods of weakness seem to be inevitable.Many times the best time to invest in a stock or mutual fund is after a period of underperformance.We hope and expect this to be such a time for the Dean Large Cap Value Fund. Macro Factors Impacting Performance The Dean Large Cap Value Fund suffered from many headwinds in this six-month period just ended.Despite relatively defensive positioning, we lagged considerably behind our benchmark and peers.The drivers of this underperformance included several stylistic attributes.These factors included market capitalization variances and attributes of our conservative value investment style. The Russell 1000 Index can be broken down into the Russell 200 Index for the largest market capitalizations and the Russell Midcap Index for the remaining 800 companies.The large caps lagged the mid caps by almost 5% from the end of the first through the third quarter of 2010.Because consistently over 80% of the Dean Large Cap Value Fund holdings fall within the Russell 200 capitalization range, this large cap bias was very unfavorable for our relative performance. In Addition, within large cap stocks the value style underperformed growth by over 2% in the period.The Russell 200 Value Index was down -3.7% while its growth counterpart was down -1.5%.There were similar value/growth performance differences throughout the market cap spectrum.Other traditional Dean Large Cap Value Fund style factors such as low stock valuation, modest growth expectations and lower volatility (a measure of risk) were heavily unfavorable to our strict value approach these last six months. Sector Performance The strategy’s best sector during the period was Energy.The Energy sector was the portfolio’s largest overweight position relative to our benchmark.It was also one of the better performing sectors in the period.Stock selection in this group was also strong with outperformance from ConocoPhillips (COP), Chevron (CVX) and Murphy Oil (MUR) among others.The weakening U.S. dollar in the face of potentially more Federal Reserve quantitative easing leads to higher prices of commodities in dollar terms.This rising tide helps all boats in commodity based industries such as those in the Energy sector. The fund’s second largest contributing sector was Materials.That outperformance was driven by our investment in Freeport-McMoran Copper & Gold (FCX).We purchased the stock in July based on what we felt were overstated fears of a double-dip recession as well as the opportunity presented by a stock that did not fully reflect the recent and expected inflation in copper and gold prices.See further discussion below. The Industrials Sector was the portfolio’s worst in the six months ended September 30, 2010.Both allocation and selection were detractors from relative performance.Specifically, the large overweight in Aerospace & Defense holdings had the greatest impact.Lockheed Martin (LMT) and L-3 Communications (LLL) both contributed significantly to the weakness.Fear over the federal deficit and winding down of operations in Iraq and eventually Afghanistan fanned the flames in this group.Both are genuine risk factors, but neither is new information.It seems likely that the price punishment is far overdone and the holdings represent excellent risk/rewards at current levels. The Health Care sector was the portfolio’s second worst group.Both allocation and selection were negative.The biggest contribution to the relative weakness was the overweight in Health Care Equipment & Services.Specifically, Medtronic (MDT) and Stryker (SYK) were weak, down -24.6% and -12.0% in the period, respectively.See more discussion on Medtronic and the Health Care sector below. The Utility sector was also a detractor from performance in this period.After having lagged the broad market recovery, the group bounced to the lead as fear of the European debt crisis and a double dip recession swept the market beginning in the second quarter of 2010.This strong performance by the Utility sector was a negative factor since we did not own any public utilities in the period (as further explained below). Individual Securities Performance ConocoPhillips (COP) was Dean Large Cap Value’s best absolute contributor to performance in the period.COP is a “super major” international integrated energy company.This past summer they beat earnings estimates and announced the sale of their position in Lukoil.Also they are executing very well on their redirected strategy of divesting non-core assets and using the proceeds to pay down debt, raise the dividend and buy back shares.Also, commodity prices and commodity production companies are benefiting from the Federal Reserve quantitative easing expectations (QE2) and resultant dollar weakness and commodity inflation. The second best stock in the last six months was Freeport-McMoran Copper & Gold (FCX).FCX is the world’s largest publicly traded copper producer with about 12% of global output.Freeport’s fortunes rely considerably on the market price for copper and gold as the name implies.Copper’s price reflects both bullish investor expectations for the global economy (particularly China and other emerging markets) as well as inflation expectations due to unprecedented monetary stimulus from the U.S. Federal Reserve.FCX has benefited from the continued bull market in commodity metals, led by gold and copper. Medtronic (MDT) was the fund’s worst performing stock.MDT’s total return was -24.6% in the six month period.MDT is one of the world’s largest medical device companies.Medtronic’s implantable products include pacemakers, defibrillators, heart valves, stents, insulin pumps, and artificial spinal discs.Medtronic reported a lower than expected second quarter earnings and lowered guidance for the fiscal year.The company has been affected by erosion in patient volumes as well as unfavorable currency movements.In the face of higher unemployment and higher out-of-pocket costs and deductibles for employees, it seems patients have been delaying or forgoing nonacute care.We continue to feel positive about the investment opportunity in MDT, as most of the negative issues are transitory and should greatly improve with the gradually improving economy. The second worst holding in the last six months is L-3 Communications (LLL).L-3 Communications is a defense contractor that provides high-technology products and systems, primarily to the U.S. government.It offers aircraft maintenance and modernization, command, control, communications, intelligence, surveillance and reconnaissance systems, and government services.The U.S defense budget expanded considerably in the last ten years.Given the current budget deficits, the growing magnitude of the national debt, social security and Medicare fiscal problems, it seems something will have to give.Part of the equation will likely be reduced national defense spending.However, the speed and degree of defense spending reductions will likely have much less impact on the value of L-3 Communications than current valuations would imply. Current Positioning and Opportunities The Dean Large Cap portfolio is overweight Energy, Health Care and Information Technology sectors. The principal opportunity in the Energy space is in the large integrated oil and gas companies such as ConocoPhillips (COP), Chevron (CVX) and Exxon Mobile (XOM).As discussed above, COP and CVX have done very well recently and thus the risk/reward is less favorable.It is a space that we have recently reduced exposure to in light of the relative price performance. We hold a large weight in the Health Care sector.This is due to the overweight in Health Care Equipment & Services industry group.The two medical equipment stocks we hold in this group are Stryker (SYK) and Medtronic (MDT).Both companies represent excellent value opportunities.They are trading well below historical and market valuation levels on current and normal earning power, despite having significantly better than average business characteristics and financial position.The opportunity exists due to fear over the impact of the recently passed health care legislation and modest cyclical pressures on sales and margins. Information Technology is one of the worst performing large cap sectors in 2010 year-to-date.This weakness occurred despite the Windows7/Office 2010 PC product cycle performing well, seemingly with legs to run deep into 2011.In the near term, consumers have been slow to upgrade and have plowed their limited spending to mobile handsets and other electronic gadgetry instead of PC’s.Additionally, while commercial PC sales have been good, they are constrained by the continued weak employment picture.Longer term, the maturation of the market, combined with a mix shift to increasingly powerful mobile handsets and tablet computers, pose significant challenges for growth.All this being said, even with conservative GDP level growth expectations the space has a great deal of investment opportunity.Growth has slowed and that is likely a secular trend.However, the technology space continues to have some of the highest quality businesses based upon returns on invested capital, free cash generation, large net cash balance sheets and meaningful growth opportunities.All these positive factors exist while several trade at significant discounts to historical valuations and the overall market. We continue to be significantly underweight the Financials sector in the Dean Large Cap Value portfolio.While we view the space as unusually volatile and that great care must be exercised, we have not avoided the opportunities that do exist.The portfolio holds approximately 16% of assets in the Financials sector.In fact, while the sector is our largest underweight relative to the Russell 1000 Value Index benchmark, Financials are our third largest sector allocation overall and in line with the core Russell 1000 Index. Utilities have had strong relative performance in recent months.Despite weakness since the market bottom in 2009, we maintained a large underweight in the group.This is somewhat contrary to our price-driven investment nature.The reason for this is two-fold.First the group enjoyed nearly five years of outperformance preceding this market recovery.The relative weakness in the first year of the stock market recovery of 2009/10 was not enough to create the value opportunities we hunt for.Secondly, we strive to invest in high quality businesses.While many large public utilities are not necessarily bad businesses, and we will own some from time to time, on average they exhibit weaker long term fundamental characteristics.As such, the hurdle for an overweight allocation, or even a market weight, is higher.Most utility stock prices and valuation levels do not fit within our price-driven strategy at this time. Thank you for your continued confidence in Dean. Performance Summary The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance may be lower or higher than the performance data quoted.For more information on the Dean Large Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 1000 and Russell 1000 ValueIndices are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Indices are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. This graph shows the value of a hypothetical initial investment of $10,000 in the Fund, the Russell 1000 Index and the Russell 1000 Value Index on September 30, 2000 and held through September 30, 2010. The Russell 1000 Index and the Russell 1000 Value Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE OR PREDICT FUTURE RESULTS. Investment returns and principal values will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.For more information on the Dean Large Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Indianapolis, IN 46208, Member FINRA. DEAN SMALL CAP VALUE FUND HOLDINGS-(UNAUDITED) 1As a percent of total investments. DEAN LARGE CAP VALUE FUND HOLDINGS-(UNAUDITED) 1As a percent of total investments. PORTFOLIO HOLDINGS -(UNAUDITED) The Funds file a complete schedule of portfolio holdings with the U.S. Securities and Exchange Commission (the SEC) for the first and third quarters of each fiscal year on FormN-Q.The Funds’ Forms N-Q are available on the SEC’s website at http://www.sec.gov.In addition, the Funds’ Forms N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. ABOUT THE FUNDS’ EXPENSES -(UNAUDITED) As a shareholder of each Fund, you incur ongoing costs, including management fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning and held for the six month period, April 1, 2010 to September 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Dean Small Cap Value Fund Beginning Account Value April 1, 2010 Ending Account Value September 30, 2010 Expenses Paid During Period April 1, 2010 – September 30, 2010* Actual $ $ $ Hypothetical** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Dean Large Cap Value Fund Beginning Account Value April 1, 2010 Ending Account Value September 30, 2010 Expenses Paid During Period April 1, 2010 – September 30, 2010* Actual $ $ $ Hypothetical** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) Shares COMMON STOCKS - 90.51% Value Ball & Roller Bearings - 0.97% Kaydon Corp. $ Bituminous Coal & Lignite Surface Mining - 0.95% Cloud Peak Energy, Inc. * Blankbooks, Looseleaf Binders, & Bookbinding & Related Works - 0.93% Deluxe Corp. Book Printing - 0.92% Courier Corp. Calculating & Accounting Machines (No Electronic Computers) - 0.99% Diebold, Inc. Computer Communications Equipment - 1.06% QLogic Corp. * Converted Paper & Paperboard Products (No Containers/Boxes) - 1.15% Bemis Company, Inc. Crude Petroleum & Natural Gas - 4.04% Berry Petroleum Co. - Class A Forest Oil Corp. * Cutlery, Handtools & General Hardware - 0.95% Snap-on, Inc. Drawing & Insulating Non Ferrous Wire - 1.57% General Cable Corp. * Electric Services - 2.92% Portland General Electric Co. Electric Work - 0.92% EMCOR Group, Inc. * Financials - Diversified Investments - 1.49% Solar Capital Ltd. Fire, Marine & Casualty Insurance - 2.15% Greenlight Capital Re., Ltd. - Class A * HCC Insurance Holdings, Inc. Hazardous Waste Management - 1.02% EnergySolutions, Inc. Ice Cream & Frozen Desserts - 3.05% Dean Foods Co. * In Vitro & In Vivo Diagnostics Substances - 1.18% Immucor, Inc. * Industrial Instruments For Measurement, Display, & Control - 1.50% MKS Instruments, Inc. * Industrial Trucks Tractors Trailers & Stackers - 1.32% Terex Corp. * See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2010 (Unaudited) Shares COMMON STOCKS - 90.51% - continued Value Laboratory Analytical Instruments - 1.01% Beckman Coulter, Inc. $ Life Insurance - 2.50% Delphi Financial Group, Inc. - Class A Mineral Royalty Traders - 0.97% Royal Gold, Inc. Miscellaneous - Business Credit Institution - 0.90% CapitalSource, Inc. Miscellaneous Industrial & Commercial Machinery & Equipment - 0.92% Curtiss-Wright Corp. Miscellaneous - Manufacturing Industries - 1.02% Brady Corp. - Class A National Commercial Banks - 8.58% Centerstate Banks, Inc. First Financial Bancorp First Horizon National Corp. * FirstMerit Corp. Synovus Financial Corp. Whitney Holdings Corp. Oil & Gas Field Exploration Services - 1.00% Energy XXI (Bermuda) Ltd. * Oil & Gas Field Machinery & Equipment - 2.03% Bolt Technology Corp. * Tesco Corp. Oil & Gas Services - 2.18% Cal Dive International, Inc. * Superior Energy Services, Inc. * Orthopedic, Prosthetic & Surgical Appliances & Supplies - 2.18% Medical Action Industries, Inc. * STERIS Corp. Petroleum Refining - 1.03% Tesoro Corp. Pharmaceutical Preparations - 1.01% Prestige Brands Holdings, Inc. * Plastics Products - 1.01% Myers Industries, Inc. Primary Smelting & Refining of Nonferrous Metals - 1.27% Horsehead Holding Corp. * Radio & TV Broadcasting & Communications Equipment - 1.56% EMS Technologies, Inc. * See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2010 (Unaudited) Shares COMMON STOCKS - 90.51% - continued Value Retail - Eating Places - 0.95% Red Robin Gourmet Burgers Inc. * $ Retail - Eating& Drinking Places - 2.03% Jack in the Box, Inc. * Sonic Corp. * Retail - Miscellaneous Shopping Goods Stores - 1.04% Cabela's, Inc. * Retail - Variety Stores - 0.87% BJ's Wholesale Club, Inc. * Savings Institution, Not Federally Chartered - 0.92% First Niagara Financial Group, Inc. Secondary Smelting & Refining of Non Ferrous Metals - 0.97% OM Group, Inc. * Security Brokers, Dealers & Flotation Companies - 1.97% Calamos Asset Management, Inc. - Class A Security & Commodity Brokers, Dealers, Exchanges & Services - 0.91% MF Global Holdings Ltd. * Semiconductors & Related Devices - 1.06% Zoran Corp. * Services - Business Services - 0.98% Lender Processing Services, Inc. Services - Computer Integrated Systems Design - 1.96% CACI International, Inc. - Class A * Sykes Enterprises, Inc. * Services - Computer Processing & Data Preparation - 1.47% CSG Systems International, Inc. * Services - Direct Mail Advertising Services - 1.03% Harte-Hanks, Inc. Services - Educational Services - 0.94% Career Education Corp. * Services - Equipment Rental & Leasing - 1.99% Rent-A-Center, Inc. Services - Management Consulting Services - 1.18% FTI Consulting, Inc. * Services - Personal Services - 0.96% Regis Corp. Services - Racing, Including Track Operations - 0.90% International Speedway Corp. - Class A State Commercial Banks - 3.79% Associated Banc-Corp Columbia Banking System, Inc. IBERIABANK Corp. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2010 (Unaudited) Shares COMMON STOCKS - 90.51% - continued Value Steel Works, Blast Furnaces, Rolling Mills - 0.98% Commercial Metals Co. $ Trucking (Local) - 0.99% Arkansas Best Corp. Wholesale - Computer & Peripheral Equipment & Software - 0.97% Tech Data Corp. * Wholesale - Farm Product Raw Material - 1.04% Alliance One International, Inc. * Wholesale - Groceries & Related Products - 1.31% Core-Mark Holding Co., Inc. * Women's, Misses', & Juniors Outerwear - 1.05% Jones Apparel Group, Inc. TOTAL COMMON STOCKS (Cost $17,565,068) MONEY MARKET SECURITIES - 4.36% AIM STIT-Liquid Assets Portfolio - Class P, 0.23% (a) AIM STIT-STIC Prime Portfolio - Class I, 0.15% (a) TOTAL MONEY MARKET SECURITIES (Cost $908,099) Principal Amount CONVERTIBLE CORPORATE BONDS - 4.66% Chemed Corp., 1.875%, 5/15/2014 $ Enzon Pharmaceutical, 4.00%, 6/1/2013 International Coal Group, 4.00%, 4/1/2017 LifePoint Hospitals, Inc., 3.50%, 5/15/2014 Pantry, Inc., 3.00%, 11/15/2012 TOTAL CONVERTIBLE CORPORATE BONDS (Cost $897,789) TOTAL INVESTMENTS (Cost $19,370,956) - 99.53% $ Other assets less liabilities - 0.47% TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a)Variable rate security;the money market rate shown represents the rate at September 30, 2010. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) Shares COMMON STOCKS - 99.21% Value Beverages - 2.27% PepsiCo, Inc. $ Biological Products - 2.29% Amgen, Inc. * Books: Publishing or Publishing and Printing - 2.07% McGraw-Hill Companies, Inc. Computer & Office Equipment - 2.61% Hewlett-Packard Co. Converted Paper & Paperboard Products - 1.63% Kimberly-Clark Corp. Crude Petroleum & Natural Gas - 4.35% Apache Corp. Devon Energy Corp. Electromedical & Electrotherapeutic Apparatus - 2.72% Medtronic, Inc. Electronic & Other Electrical Equipment ( No Computer Equip.) - 2.46% General Electric Co. Fire, Marine & Casualty Insurance - 2.31% Allstate Corp. Guided Missiles & Space Vehicles & Parts - 1.88% Lockheed Martin Corp. Hospital & Medical Service Plans - 2.30% UnitedHealth Group, Inc. Insurance Agents Brokers & Services - 1.45% MetLife, Inc. Metal Mining - 1.79% Freeport-McMoRan Copper & Gold Inc. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2010 (Unaudited) Shares COMMON STOCKS - 99.21% - continued Value National Commercial Banks - 7.85% Bank of America Corp. $ JPMorgan Chase & Co. U.S. Bancorp Wells Fargo & Co. Oil & Gas Field Machinery & Equipment - 1.85% Baker Hughes, Inc. Petroleum Refining - 12.34% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Pharmaceutical Preparations - 7.47% Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Pumps & Pumping Equipment - 2.86% ITT Corp. Radio & TV Broadcasting & Communications Equipment - 2.83% L-3 Communications Holdings, Inc. Retail - Drug Stores and Proprietary Stores - 2.06% CVS Caremark Corp. Retail - Radio TV & Consumer Electronics Stores - 2.27% Best Buy Co., Inc. Retail - Variety Stores - 2.00% Wal-Mart Stores, Inc. Semiconductors & Related Devices - 2.49% Intel Corp. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2010 (Unaudited) Shares COMMON STOCKS - 99.21% - continued Value Services - Advertising Agencies - 2.26% Omnicom Group, Inc. $ Services - Computer Integrated Systems Design - 2.58% Computer Sciences Corp. Services - Prepackaged Software - 2.97% Microsoft Corp. Ship & Boat Building & Repairing - 2.17% General Dynamics Corp. Specialty Cleaning, Polishing and Sanitation Preparations - 1.48% Clorox Co. State Commercial Banks - 4.47% Northern Trust Corp. State Street Corp. Surgical & Medical Instruments & Apparatus - 3.49% Stryker Corp. Telephone Communications (No Radiotelephone) - 3.55% AT&T, Inc. Verizon Communications, Inc. Wholesale - Groceries & Related Products - 2.09% Sysco Corp. TOTAL COMMON STOCKS (Cost $8,712,511) MONEY MARKET SECURITIES - 0.87% AIM STIT-STIC Prime Portfolio - Class I, 0.15% (a) TOTAL MONEY MARKET SECURITIES (Cost $77,587) TOTAL INVESTMENTS (Cost $8,790,098) - 100.08% $ Liabilities in excess of other assets - (0.08)% ) TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a) Variable rate security; the money market rate shown represents the rate at September 30, 2010. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF ASSETS & LIABILITIES September 30, 2010 (Unaudited) Small Cap Large Cap Value Fund Value Fund ASSETS Investment in securities: At cost $ $ At value $ $ Receivable for securities sold $ $ Dividends receivable Receivable for fund shares sold - Interest receivable 11 Receivable from Adviser (a) - Prepaid expenses TOTAL ASSETS LIABILITIES Payable for securities purchased Payable to Administrator Payable to trustees & officers Payable to Adviser (a) - Accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid in capital $ $ Accumulated undistributed net investment income Accumulated net realized gains (losses) from security transactions ) ) Net unrealized appreciation (depreciation) on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited numbers of shares authorized) Net asset value, offering, and redemption price per share $ $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2010 (Unaudited) Small Cap Large Cap Value Fund Value Fund Investment Income Dividends (Net of foreign tax withheld of $11 for Small Cap) $ $ Interest Total Income Expenses Investment advisory fees (a) Administration expenses Legal expenses Registration expenses Custody expenses Audit expenses Trustees expenses CCO expenses Pricing expenses Miscellaneous expenses Insurance expenses Printing expenses 24F-2 fees 66 - Total Expenses Fees waived and expenses reimbursed by Adviser(a) ) ) Net Expenses Net Investment Income Realized & Unrealized Gain (Loss) Net realized gains (losses) on security transactions ) Change in unrealized appreciation (depreciation) on investments ) ) Net realized & unrealized gains (losses) on investments ) Net increase (decrease) in net assets resulting from operations $ $ ) (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF CHANGES IN NET ASSETS Small Cap Value Fund Six Months Ended September 30, 2010 (Unaudited) Year Ended March 31, 2010 Increase (Decrease) in Net Assets from: Operations Net investment income (loss) $ $ Net realized gains (losses) from security transactions Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations Distributions From net investment income - ) Decrease in net assets from distributions to shareholders - ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amounts paid for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) in shares outstanding See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF CHANGES IN NET ASSETS - continued Large Cap Value Fund Six Months Ended Year September 30, Ended March 31, (Unaudited) Increase (Decrease) in Net Assets from: Operations Net investment income (loss) $ $ Net realized gains (losses) from security transactions ) ) Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income - ) From capital gains - - Decrease in net assets from distributions to shareholders - ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - - Amounts paid for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) in shares outstanding ) ) See accompanying notes which are an integral part of these financial statements. DEAN FUNDS SMALL CAP VALUE FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period For the Years ended For the Six Months Ended September 30,2010 (Unaudited) March 31, March 31, March 31, March 31,2007 March 31, Net asset value, beginning of period Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments Total income (loss) from investment operations Less distributions: From net investment income - - - From net realized gains - - Total distributions - Net asset value, end of period Total Return (a) 0.42% (e) 90.14% -41.11% (b) -21.57% (b) 2.95% (b) 18.22% (b) Ratios and Supplemental Data Net assets, end of period Ratio of expenses to average net assets: After fee waivers and/or expense reimbursement by Adviser and Administrator 1.50% (f) 1.50% 1.50% (d) 1.50% 1.83% 1.85% Before fee waivers and/or expense reimbursement by Adviser and Administrator 2.05% (f) 2.30% 2.42% 2.14% 2.16% 2.15% Ratio of net investment income (loss) to average net assets: After fee waivers and/or expense reimbursement by Adviser and Administrator 0.34% (f) 1.58% 1.22% (d) 0.77% (0.45)% (0.75)% Before fee waivers and/or expense reimbursement by Adviser and Administrator (0.21)% (f) 0.78% 0.30% 0.13% (0.78)% (c) (c) Portfolio turnover rate 85% 165% 141% 85% 149% 48% (a)Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (b)Total returns shown exclude the effect of applicable sales loads. (c)Ratios not presented prior to March 31, 2007. (d)A portion of the waiver was related to 12b-1 expenses voluntarily waived by the Adviser, equal to 0.19% of average net assets. (e) Not annualized. (f) Annualized. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS LARGE CAP VALUE FUND FINANCIAL HIGHLIGHTS (continued) Per Share Data for a Share Outstanding Throughout Each Period For the Years ended For the SixMonths EndedSeptember 30, 2010 (Unaudited) March 31, March 31, March 31, March 31, March 31, Net asset value, beginning of period Income (loss) from investment operations: Net investment income (loss) (g) Net realized and unrealized gains (losses) on investments (g) Total income (loss) from investment operations Less distributions: From net investment income - - - Total distributions - - - Net asset value, end of period Total Return (a) -6.77% (e) 57.97% -39.52% -14.02% (b) 9.85% (b) 11.98% (b) Ratios and Supplemental Data Net assets, end of period $ 14,181,769 $ 16,875,525 Ratio of expenses to average net assets: After fee waivers and/or expense reimbursement by Adviser and Administrator 1.50% (f) 1.50% 1.50% (d) 1.50% 1.85% 1.85% Before fee waivers and/or expense reimbursement by Adviser and Administrator 2.46% (f) 2.39% 2.47% 2.23% 2.44% 2.73% Ratio of net investment income (loss) to average net assets: After fee waivers and/or expense reimbursement by Adviser and Administrator 0.77% (f) 0.80% 1.73% (d) 1.46% (0.69)% (0.07)% Before fee waivers and/or expense reimbursement by Adviser and Administrator (0.19)% (f) (0.09)% 0.76% 0.73% (0.10)% (c) Portfolio turnover rate 11% 62% 77% 24% 124% 62% (a)Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (b)Total returns shown exclude the effect of applicable sales loads. (c)Ratios not presented prior to March 31, 2007. (d)A portion of the waiver was related to 12b-1 expenses voluntarily waived by the Adviser, equal to 0.19% of average net assets. (e)Not annualized. (f)Annualized. (g) Per Average Share method. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS NOTES TO THE FINANCIAL STATEMENTS September 30, 2010 (Unaudited) NOTE 1. Organization The Dean Small Cap Value Fund (the “Small Cap Fund”) and the Dean Large Cap Value Fund (the “Large Cap Fund”) (each a “Fund” and, collectively the “Funds”) were organized as diversified series of Unified Series Trust (the “Trust”) on November 13, 2006. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”). The Large Cap Fund acquired all of the assets and liabilities of each of the Dean Large Cap Value Fund and the Dean Balanced Fund, each a series of the Dean Family of Funds (each “Predecessor Fund”, collectively, “Predecessor Funds”), in a tax-free reorganization at the close of business on March 30, 2007. In connection with this acquisition, Class A shares of the acquired funds were exchanged for shares of the Large Cap Value Fund. In the same reorganization, the Small Cap Fund acquired all of the assets and liabilities of the Dean Small Cap Value Fund, a series of Dean Family of Funds, and Class A shares of the acquired funds were exchanged for shares of the identically named Fund. The Small Cap Fund’s and Large Cap Fund’s predecessor each commenced operations on May 28, 1997. For the periods prior to March 31, 2007, the financial information included herein or incorporated by reference into these Financial Statements, including the Notes to the Financial Statements, is that of the predecessor Dean Small Cap Value and Dean Large Cap Value Class A shares. Prior to October 28, 2006, each of the Funds’ Predecessors offered Class C shares for purchase. On October 27, 2006, the Class C shares of each Predecessor Fund were reclassified to the Class A shares of each respective Predecessor Fund. The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series. The Funds are series of funds currently authorized by the Trustees. The investment adviser to each Fund is Dean Investment Associates, LLC (“Dean Investment Associates” or “Adviser”). In addition, the Adviser has retained Dean Capital Management, LLC (“DCM” or “Sub-Adviser”) to serve as sub-adviser to the Funds.DCM is an affiliate of the Adviser. The investment objective of the Small Cap Fund and the Large Cap Fund is long-term capital appreciation and, secondarily, dividend income. NOTE 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Funds make no provision for federal income tax. The Funds intend to qualify each year as “regulated investment companies” under subchapter M of the Internal Revenue Code of 1986, as amended, by distributing substantially all of their taxable income. If the required amount of net investment income is not distributed, the Funds could incur a tax expense. As of and during the six months ended September 30, 2010, the Funds did not have a liability for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Funds did not incur any interest or penalties.The Funds are not subject to examination by U.S. federal tax authorities for tax years prior to 2006. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or another appropriate basis (as determined by the Board). Security Transactions and Related Income - The Funds follow industry practice and record security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends and related reclaims have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region.For bonds that miss a scheduled interest payment, after the grace period, all interest accrued on the bond is written off and no additional interest will be accrued. However, for illiquid or fair valued bonds, if the Adviser’s research indicates a high recovery rate in restructuring, and the Funds expect to hold the bond until the issue is restructured, past due interest may not be written off in its entirety. DEAN FUNDS NOTES TO THE FINANCIAL STATEMENTS September 30, 2010 (Unaudited) NOTE 2. Significant Accounting Policies - continued Dividends and Distributions - Each Fund intends to distribute substantially all of its net investment income, if any, as dividends to its shareholders on at least an annual basis for the Small and Large Cap Fund.Each Fund intends to distributeits net realized long term capital gains and its net realized short term capital gains, if any, at least once a year.Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature; they are reclassified in the components of net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations, or net asset values per share of the Funds. NOTE 3. Securities Valuation and Fair Value Measurements Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in aninactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including eachFund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by DEAN FUNDS NOTES TO THE FINANCIAL STATEMENTS September 30, 2010 (Unaudited) NOTE 3. Securities Valuation and Fair Value Measurements - continued the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser or Sub-Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities, such as convertible corporate bonds, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser or Sub-Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser or Sub-Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser or Sub-Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser or Sub-Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser or Sub-Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. DEAN FUNDS NOTES TO THE FINANCIAL STATEMENTS September 30, 2010 (Unaudited) NOTE 3. Securities Valuation and Fair Value Measurements - continued The following is a summary of the inputs used at September 30, 2010 in valuing the Small Cap Fund’s investments: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
